EXHIBIT 3.1 RESTATED BY-LAWS OF CRITICARE SYSTEMS INC. (as amended as of October10, 2007) ARTICLE I.OFFICES SECTION 1.01Principal and Business Offices.The corporation may have such principal and other business offices, either within or without the State of Delaware, as the Board of Directors may designate or as the business of the corporation may require from time to time. SECTION 1.02Registered Office.The registered office of the corporation required by the Delaware General Corporation Law to be maintained in the State of Delaware may be, but need not be, identical with the principal office in the State of Delaware, and the address of the registered office may be changed from time to time by the Board of Directors.The business office of the registered agent of the corporation shall be identical to such registered office. ARTICLE II.STOCKHOLDERS SECTION 2.01Annual Meeting.The annual meeting of the stockholders shall be held at such date and time as may be fixed by, or under the authority of, the Board of Directors and set forth in the notice of meeting, for the purpose of electing directors and for the transaction of such other business as may properly come before the meeting.If the election of directors shall not be held on the day designated herein, or fixed as herein provided, for any annual meeting of the stockholders, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a special meeting of the stockholders as soon thereafter as conveniently may be. SECTION 2.02Special Meeting.Special meetings of the stockholders for any purpose or purposes, unless otherwise prescribed by statute, may be called by the President, the Secretary or the Board of Directors.It shall be the duty of the President to call a special meeting of the stockholders whenever requested to do so by stockholders owning 25% of the issued and outstanding voting capital stock.If the President, upon such request, neglects for 24hours to call a special meeting, then the stockholders making the request may call a special meeting. SECTION 2.03Place of Meeting.The Board of Directors may designate any place, either within or without the State of Delaware, as the place of meeting for any annual meeting or for any special meeting called by the Board of Directors.A waiver of notice signed by all stockholders entitled to vote at a meeting may designate any place, either within or without the State of Delaware, as the place for the holding of such meeting.If no designation is made, or if a special meeting be otherwise called, the place of meeting shall be the principal business office of the corporation in the State of Wisconsin or such other suitable place in the county of such principal office as may be designated by the person calling such meeting, but any meeting may be adjourned to reconvene at any place designated by vote of a majority of the shares represented thereat. SECTION 2.04Notice of Meeting.Written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten days (unless a longer period is required by law or the Certificate of Incorporation) nor more than 50 days before the date of the meeting.Notice shall be delivered either personally, by mail or by any other method authorized by applicable law, by or at the direction of the President, the Secretary or other officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, addressed to the stockholder at his address as it appears on the stock record books of the corporation, with postage thereon prepaid.An affidavit of the Secretary or an Assistant Secretary or of the transfer agent of the corporation that the notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. SECTION 2.05Closing of Transfer Books or Fixing of Record Date.For the purpose of determining stockholders entitled to notice of or to vote at any meeting of the stockholders or any adjournment thereof, or to express consent to corporate action in writing without a meeting, or entitled to receive payment of any dividend or other distribution or allotment or any rights, or entitled to exercise any rights in respect of any change, conversion or change of stock or for the purpose of any other lawful action, or in order to make a determination of stockholders for any other purpose, the Board of Directors may provide that the stock transfer books shall be closed for a stated period ending at least ten days before the action for which eligibility, notice or voting is being determined.In lieu of closing the stock transfer books, the Board of Directors may fix in advance a date as the record date for any such determination of stockholders, such date in any case not to be more than 50days and, in case of a meeting of stockholders, not less than ten days prior to the date on which the particular action requiring such determination of stockholders is to be taken.If the stock transfer books are not closed and no record date is fixed for the determination of stockholders entitled to notice of or to vote at a meeting of stockholders, the record date for such determination of stockholders shall be at the close of business on the date next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held.If no record date is fixed, the record date for determining stockholders entitled to express consent to corporate action in writing without a meeting, when no prior action by the Board of Directors is necessary, shall be the day on which the first written consent is expressed, and the record date for determining stockholders for any other purpose shall be at the close of business on the day on which the Board of Directors adopts the resolution relating thereto.A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the Board of Directors may fix a new record date for the adjourned meeting. 2 SECTION 2.06Voting Lists.The officer or agent having charge of the stock transfer books for shares of the corporation shall, at least ten days before every meeting of stockholders, make a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder.This list shall be opened to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held.The list shall also be produced and kept at the time and place of the meeting during the whole time thereof and may be inspected by any stockholder who is present.The original stock transfer books shall be the only evidence as to who are the stockholders entitled to examine the stock ledger, the list required by this section or the books of the corporation, or to vote in person or by proxy at any meeting of stockholders.Failure to comply with the requirements of this section shall not affect the validity of any action taken at such meeting. SECTION 2.07Quorum.Except as otherwise provided in the Certificate of Incorporation, a majority of the shares entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of stockholders.If a quorum is present, the affirmative vote of the majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the stockholders unless the vote of a greater number or voting by classes is required by law, the Certificate of Incorporation or these By-Laws.Though less than a quorum of the outstanding shares are represented at a meeting, a majority of the shares so represented may adjourn the meeting from time to time without further notice.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified.The stockholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a quorum. SECTION 2.08Conduct of Meetings.Meetings of the stockholders shall be presided over by one of the following officers in the order of seniority, if present and acting:the Chairman of the Board, the President, the Executive Vice President, a Vice President in the order provided under section5.09 or if none of the foregoing is in office and present and acting, by a chairman chosen by the stockholders present.The Secretary of the corporation, or in his absence, an Assistant Secretary, or if none be present, any person appointed by the presiding officer shall act as secretary of the meeting. SECTION 2.09Proxies.At all meetings of stockholders, a stockholder entitled to vote may vote in person or by proxy appointed in writing by the stockholder or by his duly authorized attorney in fact.Such proxy shall be filed with the Secretary of the corporation before or at the time of the meeting.Unless otherwise provided in the proxy, a proxy may be revoked at any time before it is voted, either by written notice filed with the Secretary or the acting secretary of the meeting or by oral notice given by the stockholder to the presiding officer during the meeting.The presence of a stockholder who has filed his proxy shall not of itself constitute a revocation.No proxy shall be valid after eleven months from the date of its execution, unless otherwise provided in the proxy.The Board of Directors shall have the power and authority to make rules establishing presumptions as to the validity and sufficiency of proxies. SECTION 2.10Voting of Shares.Each outstanding share shall be entitled to one vote upon each matter submitted to a vote at a meeting of stockholders, except to the extent that the voting rights of the shares of any class or classes are enlarged, limited or denied by the Certificate of Incorporation. SECTION 2.11Action Without Meeting.Unless otherwise provided in the Certificate of Incorporation, any action required to be taken at any annual or special meeting of stockholders of the corporation, or any action which may be taken at any annual or special meeting of such stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted.Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those stockholders who have not consented in writing. 3 SECTION 2.12Voting of Shares by Certain Holders. (a)Other Corporations.Shares standing in the name of another corporation may be voted either in person or by proxy, by the president of such corporation or any other officer appointed by such president.A proxy executed by any officer of such other corporation or assistant thereto shall be conclusive evidence of the signer's authority to act, in the absence of express notice to this corporation, given in writing to the Secretary, of the designation of some other person by the Board of Directors or the By-Laws of such other corporation. (b)Legal Representatives and Fiduciaries.Shares held by an administrator, executor, guardian, conservator, trustee in bankruptcy, receiver or assignee for creditors may be voted by him either in person or by proxy, without a transfer of such shares into his name, provided that there is filed with the Secretary before or at the time of meeting proper evidence of his incumbency and the number of shares held.Shares standing in the name of a fiduciary may be voted by him, either in person or by proxy.A proxy executed by a fiduciary shall be conclusive evidence of the signer's authority to act, in the absence of express notice to this corporation, given in writing to the Secretary of this corporation, that such manner of voting is expressly prohibited or otherwise directed by the document creating the fiduciary relationship. (c)Pledgees.A stockholder whose shares are pledged shall be entitled to vote such shares, unless there is a transfer by the pledger on the books of the corporation in which he has expressly empowered the pledgee to vote thereon, in which case only the pledgee or his proxy may represent such stock and vote thereon. (d)Treasury Stock and Subsidiaries.Neither treasury shares nor shares held by another corporation if a majority of the shares entitled to vote for the election of directors of such other corporation is held, directly or indirectly, by this corporation, shall be voted at any meeting or counted in determining the total number of outstanding shares entitled to vote, but shares of its own issue held by this corporation in a fiduciary capacity, or held by such other corporation in a fiduciary capacity, may be voted and shall be counted in determining the total number of outstanding shares entitled to vote. (e)Minors.Shares held by a minor may be voted by such minor in person or by proxy and no such vote shall be subject to disaffirmance or avoidance, unless prior to such vote the Secretary of the corporation has received written notice or has actual knowledge that such stockholder is a minor. 4 (f)Incompetents and Spendthrifts.Shares held by an incompetent or spendthrift may be voted by such incompetent or spendthrift in person or by proxy and no such vote shall be subject to disaffirmance or avoidance, unless prior to such vote the Secretary of the corporation has actual knowledge that such stockholder has been adjudicated an incompetent or spendthrift or actual knowledge of filing of judicial proceedings for appointment of a guardian. (g)Joint Tenants.Shares registered in the names of two or more individuals who are named in the registration as joint tenants may be voted in person or by proxy signed by any one or more of such individuals if either (i)no other such individual or his legal representative is present and claims the right to participate in the voting of such shares or prior to the vote files with the Secretary of the corporation a contrary written voting authorization or direction or written denial of authority of the individual present or signing the proxy proposed to be voted or (ii)all such other individuals are deceased and the Secretary of the corporation has no actual knowledge that the survivor has been adjudicated not to be the successor to the interests of those deceased. SECTION 2.13Waiver of Notice by Stockholders.Whenever any notice whatever is required to be given to any stockholder of the corporation under the Certificate of Incorporation or By-Laws or any provision of law, a waiver thereof in writing, signed at any time, whether before or after the time of meeting, by the stockholder entitled to such notice, shall be deemed equivalent to the giving of such notice; provided that such waiver in respect to any matter of which notice is required under any provision of the Delaware General Corporation Law shall contain the same information as would have been required to be included in such notice, except the time and place of meeting.Attendance of a stockholder at a meeting shall constitute a waiver of notice of such meeting, except when the stockholder attends for the express purpose of objecting at the beginning to the transaction of any business because the meeting was not properly called.Neither the business to be transacted at nor the purpose of any regular or special meeting of the stockholders need be specified in any written waiver of notice. ARTICLE III.BOARD OF DIRECTORS SECTION 3.01General Powers and Number.The business and affairs of the corporation shall be managed by or under the direction of its Board of Directors.The number of directors of the corporation shall be that number as the Board of Directors may establish from time to time but not fewer than two nor no more than seven. 5 SECTION 3.02Tenure and Qualifications.Beginning with the 2007 annual meeting of stockholders, and each subsequent meeting, the Board of Directors shall no longer be classified, and all directors shall hold office until the next annual meeting of stockholders and until his or her respective successor shall have been duly elected and qualified, subject, however, to prior resignation, retirement, death or removal from office.The directors shall be elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote in the election of directors.Any director or the entire Board of Directors may be removed at any time, with or without cause, at a meeting of stockholders called for that purpose, by the affirmative vote of holders of a majority of the outstanding shares then entitled to vote at an election of directors.A director may resign at any time by filing his written resignation with the Secretary of the corporation.Directors need not be residents of the State of Delaware or stockholders of the corporation. SECTION 3.03Regular Meetings.A regular meeting of the Board of Directors shall be held without other notice than this By-Law immediately after the annual meeting of stockholders and each adjourned session thereof.The place of such regular meeting shall be the same as the place of the meeting of stockholders which precedes it, or such other suitable place as may be announced at such meeting of stockholders.The Board of Directors may provide, by resolution, the time and place, either within or without the State of Delaware, for the holding of additional regular meetings without other notice than such resolution. SECTION 3.04Special Meetings.Special meetings of the Board of Directors may be called by or at the request of the President, Secretary or any two directors.The person or persons authorized to call special meetings of the Board of Directors may fix any place, either within or without the State of Delaware, as the place for holding any special meeting of the Board of Directors called by them and, if no other place is fixed the place of meeting shall be the principal business office of the corporation in the State of Wisconsin. SECTION 3.05Notice; Waiver.Notice of each meeting of the Board of Directors (unless otherwise provided in or pursuant to section3.03) shall be given by written notice delivered personally, by mail or by telephone, facsimile or e-mail to each director at his business address or at such other address as such director shall have designated in writing filed with the Secretary, not less than 48hours in advance of such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail so addressed, with postage thereon prepaid.If notice is given by facsimile or e-mail, such notice shall be deemed to be delivered when transmitted to a facsimile number or e-mail address designated by the director, and if by telephone, at the time the call is completed.Whenever any notice whatever is required to be given to any director of the corporation under the Certificate of Incorporation or By-Laws or any provision of law, a waiver thereof in writing, signed at any time, whether before or after the time of meeting, by the director entitled to such notice, shall be deemed equivalent to the giving of such notice.The attendance of a director at a meeting shall constitute a waiver of such notice, except where a director attends a meeting and objects at the beginning of such meeting to the transaction of any business because the meeting is not lawfully called or convened.Neither the business to be transacted at, nor the purpose of any regular or special meeting of the Board of Directors need be specified in the notice or waiver of notice of such meeting. 6 SECTION 3.06Quorum.Except as otherwise provided by law or by the Certificate of Incorporation or these By-Laws, a majority of the number of directors in office shall constitute a quorum for the transaction of business at any meeting of the Board of Directors, but a majority of the directors present (though less than such quorum) may adjourn the meeting from time to time without further notice. SECTION 3.07Telephonic Attendance.The Board of Directors, or any individual member thereof, may participate in a meeting of the Board, or any committee designated by the Board, by means of conference telephone or a similar communications equipment by means of which all persons participating therein can hear each other.Participation in a meeting pursuant to this section shall constitute presence in person at such meeting. SECTION 3.08Manner of Acting.The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the Board of Directors, unless the act of a greater number is required by law or by the Certificate of Incorporation or these By-Laws. SECTION 3.09Conduct of Meetings.The meetings of the Board of Directors shall be presided over by one of the following officers in the order of seniority, if present and acting:the Chairman of the Board, the President, the Executive Vice President, provided he be a director, a Vice President designated pursuant to Section5.09, provided he be a director, or any director chosen by the directors present.The Secretary of the corporation shall act as secretary of all meetings of the Board of Directors, but in the absence of the Secretary, the presiding officer may appoint any Assistant Secretary or any director or other person present to act as secretary of the meeting. SECTION 3.10Vacancies.Any vacancy occurring in the Board of Directors, including a vacancy created by an increase in the number of directors, may be filled until the next succeeding annual election by the affirmative vote of a majority of the directors then in office, though less than a quorum of the Board of Directors, or by a sole remaining director, and the directors so chosen shall hold office until the next annual election and until their successors are duly elected and shall qualify, unless sooner displaced.If there are no directors in office, then an election of directors may be held in the manner provided by statute.If, at the time of filling any vacancy or any newly created directorship, the directors then in office shall constitute less than a majority of the whole board (as constituted immediately prior to any such increase), the Court of Chancery may, upon application of any stockholder or stockholders holding at least 10% of the total number of the shares at the time outstanding having the right to vote for such directors, summarily order an election to be held to fill any such vacancies or newly-created directorships, or to replace the directors chosen by the directors then in office. 7 SECTION 3.11Compensation.The Board of Directors, irrespective of any personal interest of any of its members, may establish compensation of all directors for services to the corporation as directors, officers or otherwise, or may delegate such authority to an appropriate committee.Members of the Board shall be paid their expenses, if any, of attendance at each meeting of the Board at any place other than the county in which the principal business office of the corporation is located.The Board of Directors also shall have authority to provide for or to delegate authority to an appropriate committee to provide for reasonable pensions, disability or death benefits and other benefits or payments, to directors, officers and employees and to their estates, families, dependents or beneficiaries on account of prior services rendered by such directors, officers and employees to the corporation. SECTION 3.12Presumption of Assent.A director of the corporation who is present at a meeting of the Board of Directors or a committee thereof of which he is a member at which action on any corporate matter is taken shall be presumed to have assented to the action unless his dissent shall be entered in the minutes of the meeting or unless he shall file his written dissent to such action with the person acting as the secretary of the meeting before the adjournment thereof or shall forward such dissent by registered mail to the Secretary of the corporation immediately after the adjournment of the meeting. Such right to dissent shall not apply to a director who voted in favor of such action. SECTION 3.13Committees.The Board of Directors may, by resolution passed by a majority of the whole Board, designate one or more committees, each committee to consist of one or more of the directors of the corporation.The Board may designate one or more directors as alternative members of any committee, who may replace any absent or disqualified member at any meeting of the committee.In the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not he or they constitute a quorum, may unanimously appoint another member of the Board of Directors to act at the meeting in the place of any such absent or disqualified member.The preceding sentence shall not apply to a vacancy created in a committee organized under ArticleIV of these By-Laws.Any such committee, to the extent provided in the resolution of the Board of Directors, shall have and may exercise all the powers and authority of the Board of Directors in the management of the business and affairs of the corporation, and may authorize the seal of the corporation to be affixed to all papers which may require it; but no such committee shall have the power or authority to amend the Certificate of Incorporation, adopt an agreement of merger or consolidation, recommend to the stockholders the sale, lease or exchange of all or substantially all of the corporation's property and assets, recommend to the stockholders a dissolution of the corporation or a revocation of a dissolution or amend the By-Laws of the corporation; and, unless the resolution, By-Laws or Certificate of Incorporation expressly so provide, no such committee shall have the power or authority to declare a dividend or to authorize the issuance of stock.Each such committee shall fix its own rules governing the conduct of its activities and shall make such reports to the Board of Directors of its activities as the Board of Directors may request. 8 SECTION 3.14Unanimous Consent Without Meeting.Any action required or permitted by the Certificate of Incorporation or By-Laws or any provision of law to be taken by the Board of Directors, or any committee thereof, at a meeting or by resolution may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all the directors (or members of the committee), then in office, and such written consent is filed with the minutes or proceedings of the Board or the committee. ARTICLE IV.EXECUTIVE COMMITTEE SECTION 4.01Appointment.The Board of Directors, by resolution adopted by a majority of the full Board, may designate three or more of its members to constitute an Executive Committee.The designation of such Committee and the delegation thereto of authority shall not operate to relieve the Board of Directors, or any member thereof, of any responsibility imposed by law. SECTION 4.02Authority.When the Board of Directors is not in session, the Executive Committee shall have and may exercise all of the authority of the Board of Directors, except to the extent, if any, that such authority shall be limited by the resolution appointing the Executive Committee and except that also the Executive Committee shall not have the authority of the Board of Directors inreference to amending the Certificate of Incorporation, adopting a plan of merger or consolidation, recommending to the stockholders a sale, lease or other disposition of all or substantially all of the property and assets of the corporation otherwise than in the usual and regular course of its business, recommending to the stockholders a voluntary dissolution of the corporation or a revocation thereof, or amending the By-Laws of the corporation. SECTION 4.03Tenure.Each member of the Executive Committee shall hold office until the next regular annual meeting of the Board of Directors following his designation and until his successor is designated as a member of the Committee and is elected and qualified. 9 SECTION 4.04Meetings.Regular meetings of the Executive Committee may be held without notice at such times and places as the Executive Committee may affix from time to time by resolution.Special meetings of the Executive Committee may be called by any member thereof upon not less than 24hours notice, stating the place, date and hour of the meeting, which notice may be written or oral, and if mailed, shall be deemed to be delivered when deposited in the United States mail, addressed to the members of the Executive Committee at their business address.Any member of the Executive Committee may waive notice of any meeting and no notice of any meeting need be given to any member thereof who attends in person.The notice of any meeting of the Executive Committee need not state the business proposed to be transacted at the meeting.The Executive Committee, or any individual member thereof, may participate in a meeting of the Committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other.Participation in a meeting pursuant to such telephonic communications shall constitute presence in person at such meeting. SECTION 4.05Quorum.A majority of the members of the Executive Committee shall constitute a quorum for the transaction of business at any meeting thereof.Action of the Executive Committee must be authorized by the affirmative vote of a majority of the members present at the meeting at which a quorum is present. SECTION 4.06Action Without a Meeting.Any action which may be taken at a meeting of the Executive Committee may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all of the members of the Executive Committee. SECTION 4.07Vacancies.Any vacancy in the Executive Committee may be filled by a resolution adopted by a majority of the full Board of Directors. 10 SECTION 4.08Resignations and Removals.Any member of the Executive Committee may be removed at any time, with or without cause, by resolution adopted by a majority of the full Board of Directors.Any member of the Executive Committee may resign from the Executive Committee at any time by giving written notice to the President or Secretary of the corporation, and, unless otherwise specified therein, the acceptance of such resignation shall not be necessary to make it effective. SECTION 4.09Procedure.The Executive Committee shall elect a presiding officer from its members and may fix its own rules and procedures which shall not be inconsistent with these By-Laws.It shall keep regular minutes of its proceedings and report the same to the Board of Directors for its information at the first Board meeting following the Executive Committee meeting. ARTICLE V.OFFICERS SECTION 5.01Number.The officers of the corporation shall include a President, one or more Vice Presidents (the number, precedent and duties thereof to be determined by the Board of Directors), a Secretary and a Treasurer, each of whom shall be elected by the Board of Directors.The Board of Directors may also designate and elect a Chairman of the Board, designate one of the Vice Presidents as Executive Vice President and one of the Vice Presidents as Senior Vice President.Such other officers and assistant officers as may be deemed necessary may be elected or appointed by the Board of Directors. SECTION 5.02Election and Term of Office.The officers of the corporation to be elected by the Board of Directors shall be elected annually by the Board of Directors at the first meeting of the Board of Directors held after each annual meeting of the stockholders.If the election of officers shall not be held at such meeting, such election shall be held as soon thereafter as conveniently may be.Each officer shall hold office until his successor shall have been duly elected or until his prior death, resignation or removal. SECTION 5.03Removal.Any officer or agent may be removed by the Board of Directors whenever in its judgment the best interests of the corporation will be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the person so removed.Election or appointment shall not of itself create contract rights. SECTION 5.04.Vacancies.A vacancy in any office because of death, resignation, removal, disqualification or otherwise, may be filled by the Board of Directors for the unexpired portion of the term. 11 SECTION 5.05Chairman of the Board.Anything in these By-Laws to the contrary, the Chairman of the Board, if one be designated and elected by the Board of Directors, (a)shall, when present, preside at all meetings of the stockholders and of the Board of Directors, (b)may call a meeting of the Board of Directors and (c)may sign with the Secretary or other proper officer thereunto authorized by the Board of Directors, deeds, mortgages, bonds, contracts, certificates for shares of the corporation, the issuance of which shall have been authorized by the Board of Directors or other instruments which the Board of Directors has authorized to be executed except in such cases where the signing and execution thereof shall be expressly delegated by the Board of Directors or by these By-Laws to some other agent of the corporation or shall be required by law to be otherwise signed and executed.The Chairman of the Board shall have such other powers and duties as he may be called upon to perform by the Board of Directors or the President. SECTION 5.06President.The President shall be the chief executive officer of the corporation and, subject to the control of the Board of Directors, shall in general supervise and control all of the business and affairs of the corporation.He shall preside at all meetings of the stockholders and the Board of Directors unless a Chairman of the Board has been elected and is present.He shall have authority, subject to such rules as may be prescribed by the Board of Directors, to appoint such agents and employees of the corporation as he shall deem necessary, to prescribe their powers, duties and compensation, and to delegate authority to them.Such agents and employees shall hold office at the discretion of the President.He shall have authority to sign, execute and acknowledge, on behalf of the corporation, all deeds, mortgages, bonds, stock certificates, contracts, leases, reports and all other documents or instruments necessary or proper to be executed in the course of the corporation's regular business, or which shall be authorized by resolution of the Board of Directors; and, except as otherwise provided by law or the Board of Directors, he may authorize any Vice President or other officer or agent of the corporation to sign, execute and acknowledge such documents or instruments in his place and stead.In general, he shall perform all duties incident to the office of President and such other duties as may be prescribed by the Board of Directors from time to time. SECTION 5.07Executive Vice President.The Executive Vice President, if one be designated, shall assist the President in the discharge of supervisory, managerial and executive duties and functions.In the absence of the President or in the event of his death, inability or refusal to act, the Executive Vice President shall perform the duties of the President and when so acting shall have all the powers and duties of the President.He shall perform such other duties as from time to time may be assigned to him by the Board of Directors or the President. 12 SECTION 5.08Senior Vice President.The Senior Vice President, if one be designated, shall assist the President and the Executive Vice President in the discharge of supervisory, managerial and executive duties and functions.In the absence of the President and the Executive Vice President, or in the event of their deaths, inability or refusal to act, the Senior Vice President shall perform the duties of the President or Executive Vice President and when so acting, shall have all the powers and duties of the President or Executive Vice President.He shall perform such other duties as from time to time may be assigned to him by the Board of Directors or the President. SECTION 5.09Vice Presidents.In the absence of the President or in the event of his death, inability or refusal to act, or in the event for any reason it shall be impracticable for the President to act personally, the Vice President (or in the event there be more than one Vice President, the Vice Presidents in the order designated by the Board of Directors, or in the absence of any designation, then in the order of their election) shall perform the duties of the President and, when so acting, shall have all the powers of and be subject to all the restrictions upon the President.Any Vice President may sign, with the Secretary or Assistant Secretary, certificates for shares of the corporation; and shall perform such other duties and have such authority as from time to time may be delegated or assigned to him by the President or by the Board of Directors.The execution of any instrument of the corporation by any Vice President shall be conclusive evidence, as to third parties, of his authority to act in the stead of the President. SECTION 5.10Secretary.The Secretary shall (a)keep the minutes of the meetings of the stockholders and of the Board of Directors in one or more books provided for that purpose; (b)see that all notices are duly given in accordance with the provisions of these By-Laws or as required by law; (c)be custodian of the corporate records and of the seal of the corporation and see that the seal of the corporation is affixed to all documents, the execution of which on behalf of the corporation under its seal is duly authorized; (d)keep or arrange for the keeping of a register of the post office address of each stockholder which shall be furnished to the Secretary by such stockholder; (e)sign with the President, or a Vice President, certificates for shares of the corporation, the issuance of which shall have been authorized by resolution of the Board of Directors; (f)have general charge of the stock transfer books of the corporation; and (g)in general, perform all duties and exercise such authority as from time to time may be delegated or assigned to him by the President or by the Board of Directors. 13 SECTION 5.11Treasurer.The Treasurer shall (a)have charge and custody of and be responsible for all funds and securities of the corporation; (b)receive and give receipts for monies due and payable to the corporation from any source whatsoever and deposit all such monies in the name of the corporation in such banks, trust companies or other depositaries as shall be selected in accordance with the provisions of section9.04; and (c)in general, perform all of the duties incident to the office of Treasurer and have such other duties and exercise such other authority as from time to time may be delegated or assigned to him by the President or by the Board of Directors.If required by the Board of Directors, the Treasurer shall give a bond for the faithful discharge of his duties in such sum and with such surety or sureties as the Board of Directors shall determine. SECTION 5.12Assistant Secretaries and Assistant Treasurers.There shall be such number of Assistant Secretaries and Assistant Treasurers as the Board of Directors may from time to time authorize.The Assistant Secretaries may sign with the President or a Vice President certificates for shares of the corporation the issuance of which shall have been authorized by a resolution of the Board of Directors.The Assistant Treasurers shall respectively, if required by the Board of Directors, give bonds for the faithful discharge of their duties in such sums and with such sureties as the Board of Directors shall determine.The Assistant Secretaries and Assistant Treasurers, in general, shall perform such duties and have such authority as shall from time to time be delegated or assigned to them by the Secretary or the Treasurer, respectively, or by the President or the Board of Directors. SECTION 5.13Other Assistants and Acting Officers.The Board of Directors shall have the power to appoint any person to act as assistant to any officer, or as agent for the corporation in his stead, or to perform the duties of such officer whenever for any reason it is impracticable for such officer to act personally, and such assistant or acting officer or other agent so appointed by the Board of Directors shall have the power to perform all the duties of the office to which he is so appointed to be assistant, or as to which he is so appointed to act, except as such power may be otherwise defined or restricted by the Board of Directors. SECTION 5.14Compensation.The compensation of the officers shall be fixed from time to time by the Board of Directors or by a duly authorized committee thereof, and no officer shall be prevented from receiving such compensation by reason of the fact that he is also a director of the corporation. 14 ARTICLE VI.LIABILITY OF OFFICERS AND DIRECTORS SECTION 6.01No person shall be liable to the corporation for any loss or damage suffered by it on account of any action taken or omitted to be taken byhim as a director or officer of this corporation, or of any other corporation which he serves as a director or officer at the request of this corporation, in good faith, if such person (a) exercised and used the same degree of care and skill as a prudent man would have exercised or used under the circumstances in the conduct of his own affairs or (b) took or omitted to take such action in reliance upon advice of counsel for the corporation or upon statements made or information furnished by officers or employees of the corporation which he had reasonable grounds to believe to be true.The foregoing shall not be exclusive of other rights and defenses to which he may be entitled as a matter of law. ARTICLE VII.INDEMNIFICATION SECTION 7.01Actions Other Than by the Corporation.Subject to the limitations contained in this Article VII, the Corporation shall, to the fullest extent permitted by the Delaware General Corporation Law and other applicable laws, as in effect from time to time, indemnify any person who was or is a party or is threatened to be made a party to any formal or informal threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, including, without limitation, any action brought under federal or state securities laws, rules or regulations (collectively, "Actions" and individually an "Action"), other than an Action by or in the right of the Corporation and other than an Action asserted by such person against the Corporation for any reason other than to enforce his rights under this ArticleXI, because he is or was a director or officer of the Corporation, or because he is or was a director or officer of the Corporation and is or was serving at the request of the Corporation as a director, officer, employee, consultant or agent of another Corporation, or other enterprise, or is or was serving at the request of the Corporation as a fiduciary of an employee benefit plan or as an employee or agent of the Corporation against (a)expenses, including, without limitation, attorneys' fees and disbursements, reasonably incurred in connection with any Action; (b) amounts reasonably incurred in settlement of any Action; and (c) judgments, fines, penalties or other amounts incurred pursuant to an adjudication of liability in connection with any Action; provided, however, that no director or officer shall be entitled to indemnification under this section unless, with respect to the conduct that is the subject of the Action, he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the Corporation, and, with respect to any criminal action or proceeding, he had no reasonable cause to believe his conduct was unlawful.The termination of any Action by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the Corporation and, with respect to any criminal action or proceeding, that the person had reasonable cause to believe that his conduct was unlawful. 15 SECTION 7.02Actions by or in the Right of the Corporation.Subject to the limitations contained in this ArticleVII, any person who was or is a party or is threatened to be made a party to any Action by or in the right of the Corporation to procure a judgment in its favor, other than an Action asserted by such person, because he is or was a director or officer of the Corporation, or because he is or was a director or officer of the Corporation and is or was serving at the request of the Corporation as a director, officer, employee, consultant or agent of another Corporation or enterprise, or is or was serving at the request of the Corporation as a fiduciary of an employee benefit plan or as an employee or agent of the Corporation, shall be indemnified by the Corporation, to the fullest extent permitted by the Delaware General Corporation Law and other applicable laws, as in effect from time to time, against (a)expenses, including, without limitation, attorneys' fees and disbursements, reasonably incurred in connection with any Action; (b)amounts reasonably incurred in settlement of any Action; and (c)judgments or other amounts incurred pursuant to an adjudication of liability in connection with any Action; provided, however, that no director or officer shall be entitled to indemnification under this section unless, with respect to the conduct that is the subject of the Action, he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the Corporation, and that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the Corporation unless and only to the extent that the court in which such Action was brought shall determine upon application that, despite the adjudication of liability and in view of all the circumstances of the case, such person is entitled to indemnity for such expenses. SECTION 7.03Successful Defense of Actions.To the extent that a director or officer of the Corporation has been successful on the merits or otherwise in connection with any Action described in section7.01 or 7.02 (including, without limitation, the settlement, dismissal, abandonment or withdrawal of any Action where he does not pay or assume any material liability), or in connection with any claim, issue or matter therein, he shall be indemnified by the Corporation against expenses, including attorneys' fees, reasonably incurred by him in connection therewith upon written request and without regard to the provisions of section7.04. 16 SECTION 7.04Procedure for Indemnification.Any indemnification under sections7.01 and 7.02 of this ArticleVII, unless ordered by a court, shall be made by the Corporation only as authorized in the specific case upon a determination that indemnification of such director or officer of the Corporation is proper in the circumstances because he has met the applicable standard of conduct set forth in sections7.01 and 7.02.Such determination shall be made within 60days following a request for indemnification by a director or officer (a)by arbitration if requested or directed pursuant to section7.07(c); (b)by the Board of Directors by a majority vote of a quorum consisting of directors who were not parties to the subject Action; (c)if such a quorum is not obtainable or, even if obtainable, a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or (d) by the affirmative vote of a majority of the shares entitled to vote thereon.Any amounts determined to be paid pursuant to this section7.04 shall be paid within ten days of such determination.The person or persons making the determination with respect to indemnification hereunder may, to the extent they deem appropriate, authorize the Corporation to pay interest to a director or officer, at a reasonable interest rate, for amounts actually paid by him and determined to be a proper subject for indemnification.Except as otherwise set forth in this section7.04, all expenses associated with the indemnification procedures set forth in this section7.04 or otherwise incurred by a director or officer to enforce his rights to indemnification provided in this ArticleVII, including, without limitation, the expenses of the independent legal counsel or panel of arbitrators selected hereunder, shall be paid by the Corporation. If it is determined that the director or officer is entitled to be indemnified for any amounts pursuant to this section 7.04, the Corporation shall pay such amounts (net of all advances pursuant to section 7.05, if any) to the director or officer within ten days of such determination.A director or officer may, either before or within 90days after a determination has been made pursuant to this section, petition a court having competent jurisdiction to determine whether the director or officer is entitled to indemnification hereunder and such court shall have the exclusive authority to make such determination unless and until such court dismisses or otherwise terminates such proceeding without having made the determination.The court's determination shall be made irrespective of any prior determination made pursuant to this section; provided, however, that there shall exist a rebuttable presumption that the director or officer has met the applicable standard(s) of conduct and is therefore entitled to indemnification hereunder.The burden of rebutting such presumption by clear and convincing evidence shall be on the Corporation.The director or officer seeking a judicial determination shall pay all expenses incurred in connection with such determination unless it shall ultimately be determined by the court that he is entitled to be indemnified in whole or in part by the Corporation hereunder. 17 SECTION 7.05Advance Payment of Expenses.Expenses, including, without limitation, attorneys' fees, reasonably incurred by a director or officer in connection with any Action, no matter by whom brought, shall be paid by the Corporation to the director or officer in advance of the final disposition of such Action within 30days of a written request for advance payment of expenses which shall be accompanied by reasonable documentation of the amount of the claimed expenses.To receive advanced expenses under this section7.05, a director or officer must first (a) request an advance of such expenses in writing (and deliver a copy of such request to the Corporation) from the insurance carrier(s) to whom a claim has been reported under an insurance policy purchased by the Corporation, if any, and submit evidence to the Corporation that each such insurance carrier has declined to make such an advance; and (b) enter into a written agreement with the Corporation in which he warrants his good faith belief that he has met the appropriate standard(s) of conduct set forth in section7.01 or 7.02, as applicable, of this ArticleVII and agrees to repay any advances made pursuant to this section7.05 if it is determined that such director or officer is not entitled to indemnification by the Corporation for such amounts pursuant to the procedures of section7.04 of this ArticleVII.If the Corporation makes an advance of expenses to a director or officer pursuant to this section7.05, the Corporation shall be subrogated to every right of recovery the director or officer may have against any insurance carrier from whom the Corporation has purchased insurance for such purpose. SECTION 7.06Partial Indemnification. (a)If it is determined pursuant to section7.04 of this ArticleVII that a director or officer is entitled to indemnification as to some claims, issues or matters, but not as to other claims, issues or matters, involved in any Action, no matter by whom brought, the person or persons making such determination shall reasonably determine and indemnify the director or officer for those expenses, including, without limitation, attorneys' fees, amounts paid in settlement and/or judgments, penalties or fines, which are the result of claims, issues or matters that are a proper subject for indemnification hereunder in light of all of the circumstances of such Action. If it is determined pursuant to section7.04 of this ArticleVII that certain amounts paid by a director or officer, whether for expenses, attorneys' fees and/or amounts paid in settlement in connection with any Action, no matter by whom brought, are for any reason unreasonable in light of all the circumstances of such Action, the person or persons making such determination shall authorize the indemnification of the director or officer for only such amounts as he or they shall deem reasonable. 18 SECTION 7.07Other Rights. (a)General.The indemnification and advancement of expenses provided for in this Article VII shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any agreement with the Corporation, any By-Law of the Corporation, any vote of shareholders or disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office.Nothing contained in this ArticleVII shall preclude the Board of Directors from determining, in its discretion, that persons serving as agents or employees of the Corporation or as fiduciaries of an employee benefit plan of the Corporation shall be entitled to the indemnification and advancement of expenses provided to directors and officers of the Corporation in this ArticleVII. (b)Contribution.If a director or officer requesting indemnity due to any Action is determined to be ineligible for the indemnity provided for in section7.01 or section7.02, as the case may be, of this ArticleVII, the Corporation, in lieu of indemnifying such officer or director, shall contribute to the amount actually and reasonably incurred by him, whether for expenses, including, without limitation, attorneys' fees, amounts reasonably paid in settlement and/or judgments, fines or penalties incurred in connection with any Action, no matter by whom brought, in such proportion as is determined to be fair and reasonable by the persons or persons making the determination as to indemnification pursuant to section7.04 of this ArticleVII, or by the court before which such Action was brought, in light of all the circumstances of such Action, to reflect the relative benefits received by the Corporation and the director or officer as a result of the occurrences giving cause to such Action and/or the relative fault of the Corporation and the director or officer in connection with such occurrences; provided, however, that no director or officer shall be entitled to contribution from the Corporation under this section7.07(b) if it is determined pursuant to section7.04, or by the court before which such Action was brought, that the director or officer engaged in criminal, fraudulent, reckless or willful misconduct in or disregard for the performance of his duty to the Corporation. 19 (c)Arbitration.If requested by the director or officer seeking indemnification, contribution or any other rights provided under this ArticleVII, or by any person or persons authorized to make determinations pursuant to section7.04, any indemnification or other rights to be provided to an officer or director under this ArticleVII, unless ordered by the court before which an Action was brought, shall be authorized by a panel of three arbitrators in the city in which the Corporation's principal executive offices are then located in accordance with the rules then prevailing of the American Arbitration Association and this ArticleVII, upon a determination in each specific case that the indemnification or other rights provided to the officer or director is proper under the circumstances because he has met the applicable standard(s) of conduct set forth in the respective provisions of this ArticleVII.In any such determination, there shall exist a rebuttable presumption that the director or officer seeking indemnification has met the standard(s) of conduct required under section7.01 or 7.02, as applicable, and is therefore entitled to indemnification thereunder.The burden of rebutting such presumption by clear and convincing evidence shall be on the Corporation.The panel of arbitrators shall make its independent determination within the time provided under section7.04 and shall simultaneously submit a written opinion of its conclusions to both the Corporation and the director or officer seeking indemnification.One of the arbitrators shall be selected by the Board of Directors of the Corporation by a majority vote of a quorum consisting of directors who were not parties to the Action that is the subject of the indemnification (or, if such a quorum is not obtainable, by an independent legal counsel chosen by the Board of Directors of the Corporation), the second arbitrator shall be selected by the director or officer who may be entitled to indemnification or other rights under this ArticleVII and the third arbitrator shall be a member in good standing of the American Arbitration Association of 180North LaSalle Street, Chicago, Illinois who will be selected by the two arbitrators selected by the foregoing parties. SECTION 7.08Severability of Provisions.The provisions of this ArticleVII and the several rights to indemnification, advancement of expenses, contribution, arbitration and limitation of actions created hereby are independent and severable and, if any such provision and/or right is held by a court of competent jurisdiction to be against public policy or otherwise to be unenforceable, the other provisions of this ArticleVII shall remain enforceable and in full effect. 20 SECTION 7.09Purchase of Insurance.The Corporation shall use its best efforts to purchase and maintain insurance on behalf of any person who is or was a director or officer of the Corporation, to the extent that such director or officer is insurable and such insurance coverage can be secured by the Corporation at rates, and in amounts and subject to such terms and conditions as shall be determined in good faith to be reasonable and appropriate by the Board of Directors of the Corporation, and whose determination shall be conclusive, against liability asserted against him or incurred by him in any such capacity or arising out of his status as such, whether or not the Corporation would have the power to indemnify him against such liability under the provisions of this ArticleVII. If a director or officer receives payment from any insurance carrier or from the plaintiff in any Action against such director or officer in respect of indemnified amounts after payments on account of all or part of such indemnified amounts have been paid by the Corporation pursuant to section7.04 or 7.05, such director or officer shall promptly reimburse the Corporation for the amount, if any, by which the sum of such payment by such insurance carrier or such plaintiff and payments by the Corporation to such director or officer exceeds such indemnified amounts; provided, however, that any amounts required to be reimbursed to an insurance carrier under the terms of its insurance policy, such as deductible or co-insurance payments, shall not be deemed to be payments to such director or officer hereunder.In addition, upon payment of indemnified amounts under this ArticleVII, the Corporation shall be subrogated to the director's or officer's rights against any insurance carrier in respect to such indemnified amounts and a director or officer shall execute and deliver any and all instruments and/or documents and perform any and all acts or deeds which the Corporation deems necessary or advisable to secure such rights.The director or officer shall do nothing to prejudice such rights of recovery or subrogation. SECTION 7.10Benefit.The rights to indemnification and advancement of expenses provided by, or granted pursuant to, this ArticleVII shall continue as to a person who has ceased to be a director or officer and shall inure to the benefit of the heirs, executors and administrators of such a person. SECTION 7.11Amendment.No amendment or repeal of this ArticleVII shall be effective to reduce the obligations of the Corporation under this ArticleVII with respect to any Action based upon occurrences which take place prior to such amendment or repeal. 21 ARTICLE VIII.CONTRACTS BETWEEN CORPORATION AND RELATED PERSONS SECTION 8.01No contract or transaction between the corporation and one or more of its directors or officers, or between the corporation and any other corporation, partnership, association or other organization in which one or more of its directors or officers are directors or officers, or have a financial interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the Board or committee thereof which authorizes the contract or transaction solely because his or their votes are counted for such purposes, if (a) the material facts as to this relationship or interest and as to the contract or transaction are disclosed or are known to the Board of Directors or the committee, and the Board or committee in good faith authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors be less than a quorum; (b) the material facts as to this relationship or interest and as to the contract or transaction are disclosed or are known to the stockholders entitled to vote thereon, and the contract or transaction is specifically approved in good faith by a vote of the stockholders; or (c) the contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified, by the Board of Directors, a committee thereof or the stockholders.Common or interested directors may be counted in determining the presence of a quorum at a meeting of the Board of Directors or of a committee which authorizes the contract or transaction.This Article VIII shall not be construed to invalidate any contract or other transaction which would otherwise be valid under the common and statutory law applicable thereto. ARTICLE IX.CONTRACTS, LOANS, CHECKS AND DEPOSITS; SPECIAL CORPORATE ACTS SECTION 9.01Contracts.The Board of Directors may authorize any officer or officers, agent or agents, to enter into any contract or execute or deliver any instrument in the name of and on behalf of the corporation and such authorization may be general or confined to specific instances.In the absence of other designation, all deeds, mortgages and instruments of assignment or pledge made by the corporation shall be executed in the name of the corporation by the President or one of the Vice Presidents and by the Secretary, an Assistant Secretary, the Treasurer or an Assistant Treasurer; the Secretary or an Assistant Secretary, when necessary or required, shall affix the corporate seal thereto; and when so executed no other party to such instrument or any third party shall be required to make any inquiry into the authority of the signing officer or officers. 22 SECTION 9.02Loans.No loans shall be contracted on behalf of the corporation and no evidences of indebtedness shall be issued in its name unless authorized by or under the authority of a resolution of the Board of Directors.Such authorization may be general or confined to specific instances. SECTION 9.03Checks, Drafts, Etc.All checks, drafts or other orders for the payment of money, notes or other evidences of indebtedness issued in the name of the corporation shall be signed by such officer or officers, agent or agents of the corporation and in such manner as shall from time to time be determined by or under the authority of a resolution of the Board of Directors. SECTION 9.04Deposits.All funds of the corporation not otherwise employed shall be deposited from time to time to the credit of the corporation in such banks, trust companies or other depositories as may be selected by or under the authority of a resolution of the Board of Directors. SECTION 9.05Voting of Shares Owned by the Corporation.Subject always to the specific directions of the Board of Directors, (a)any shares or other securities issued by any other corporation and owned or controlled by this corporation may be voted at any meeting of security holders of such other corporation by the President of this corporation if he be present, or in his absence by the Executive Vice President, or if he be absent any Vice President of this corporation who may be present and (b) whenever, in the judgment of the President or in his absence, the Executive Vice President, or if he be absent any Vice President, it is desirable for this corporation to execute a proxy or written consent in respect to any shares or other securities issued by any other corporation and owned by this corporation, such proxy or consent shall be executed in the name of this corporation by the President, the Executive Vice President or one of the Vice Presidents of this corporation without necessity of any authorization by the Board of Directors, affixation of corporate seal or countersignature or attestation by another officer.Any person or persons designated in the manner above stated as the proxy or proxies of this corporation shall have full right, power and authority to vote the shares or other securities issued by such other corporation and owned by this corporation the same as such shares or other securities might be voted by this corporation. 23 ARTICLE X.CERTIFICATES FOR SHARES AND THEIR TRANSFER SECTION 10.01Certificates for Shares.Certificates representing shares of the corporation shall be in such form, consistent with law, as shall be determined by the Board of Directors.Such certificates shall be signed by the President, the Executive Vice President or a Vice President and by the Secretary or an Assistant Secretary.All certificates for shares shall be consecutively numbered or otherwise identified.The name and address of the person to whom the shares represented thereby are issued, with the number of shares and date of issue, shall be entered on the stock transfer books of the corporation.All certificates surrendered to the corporation for transfer shall be canceled and no new certificate shall be issued until the former certificate for a like number of shares shall have been surrendered and canceled, except as provided in section10.06.The Board of Directors may appoint a bank or trust company organized under the laws of the United States or any state thereof to act as transfer agent or registrar, or both in connection with the transfer of any class or series of securities of the corporation. SECTION 10.02Facsimile Signatures and Seal.The seal of the corporation on any certificates for shares may be a facsimile.The signatures of the President, the Executive Vice President or Vice President and the Secretary or Assistant Secretary upon a certificate may be facsimiles if the certificate is countersigned, either manually or by facsimile, by a transfer agent, or registered by a registrar, other than the corporation itself or an employee of the corporation. SECTION 10.03Signature by Former Officers.In case any officer, who has signed or whose facsimile signature has been placed upon any certificate for shares, shall have ceased to be such officer before such certificate is issued, it may be issued by the corporation with the same effect as if he were such officer at the date of its issue. SECTION 10.04Transfer of Shares.Prior to due presentment of a certificate for the shares of registration of transfer, the corporation may treat the registered owner of such shares as the person exclusively entitled to vote, to receive notifications and otherwise to exercise all the rights and powers of an owner.Where a certificate for shares is presented to the corporation with a request to register for transfer, the corporation shall not be liable to the owner or any other person suffering loss as a result of such registration of transfer if (a)there were on or with the certificate the necessary endorsements and (b)the corporation had no duty to inquire into adverse claims or has discharged any such duty.The corporation may require reasonable assurance that said endorsements are genuine and effective and comply with such other regulations as may be prescribed under the authority of the Board of Directors. 24 SECTION 10.05Restrictions on Transfer.The face or reverse side of each certificate representing shares shall bear a conspicuous notation of any restriction imposed by the corporation upon the transfer of such shares. SECTION 10.06Lost, Destroyed or Stolen Certificates.Where the owner claims that his certificate for shares has been lost, destroyed or wrongfully taken, a new certificate shall be issued in place thereof if the owner (a) so requests before the corporation has notice that such shares have been acquired by a bona fide purchaser, (b)files with the corporation a sufficient indemnity bond, and (c)satisfies such other reasonable requirements as the Board of Directors may prescribe. SECTION 10.07Consideration for Shares.The shares of the corporation may be issued for such consideration, not less than the par value thereof (if any), as shall be fixed from time to time by the Board of Directors.The consideration to be paid for shares may be paid in whole or in part, in money, in other property, tangible or intangible, or in labor or services actually performed for the corporation.When payment of the consideration for which shares are to be issued shall have been received by the corporation, such shares shall be deemed to be fully paid and nonassessable by the corporation.No certificate shall be issued for any share until it is fully paid. SECTION 10.08Stock Regulations.The Board of Directors shall have the power and authority to make all such further rules and regulations not inconsistent with the statutes of the State of Delaware as it may deem expedient concerning the issue, transfer and registration of certificates representing shares of the corporation. ARTICLE XI SECTION 11.01The fiscal year of the corporation shall begin on the first day of July and shall end on the last day of June. 25 ARTICLE XII.DIVIDENDS SECTION 12.01The Board of Directors may from time to time declare, and the corporation may pay, dividends on its outstanding shares in the manner and upon the terms and conditions provided by law and its Certificate of Incorporation. ARTICLE XIII.SEAL SECTION 13.01The Board of Directors may provide a corporate seal which may be circular in form and may have inscribed thereon the name of the corporation, the state of incorporation and the words "Corporate Seal." ARTICLE XIV.AMENDMENTS SECTION 14.01By Stockholders.These By-Laws may be altered, amended or repealed and new By-Laws may be adopted by the stockholders by affirmative vote of not less than a majority of the shares present or represented at an annual or special meeting of the stockholders at which a quorum is in attendance and entitled to vote thereon. SECTION 14.02By Directors.These By-Laws may also be altered, amended or repealed and new By-Laws may be adopted by the Board of Directors by affirmative vote of a majority of the number of directors present at any meeting at which a quorum is in attendance; but no By-Law adopted by the stockholders shall be amended or repealed by the Board of Directors if the By-Law so adopted so provides. SECTION 14.03Implied Amendments.Any action taken or authorized by the stockholders or by the Board of Directors, which would be inconsistent with the By-Laws then in effect but is taken or authorized by affirmative vote of not less than the number of shares or the number of directors required to amend the By-Laws so that the By-Laws would be consistent with such action, shall be given the same effect as though the By-Laws had been temporarily amended or suspended so far, but only so far, as is necessary to permit the specific action so taken or authorized. 26
